Exhibit Competitive Companies Inc. (CCI) Engages Worldwide Capital Group, LLC RIVERSIDE, Calif., Jan. 6 /PRNewswire-FirstCall/ Competitive Companies Inc. (CCI) (Nasdaq: CCOP) has engaged Worldwide Capital Group, LLC as its financial advisor to the company. Worldwide Capital Group will assist the company in evaluating its strategic options. Craig Sultan, Chief Executive Officer of Worldwide Capital Group stated 'We are excited about CCI's opportunity to deliver high-speed internet access and related application services to Tier 2+ markets in North America which have been underserved by the larger telecommunication companies. We believe CCI is well positioned as it develops a strong business brand during difficult market conditions.' About Competitive Companies, Inc. Competitive Companies, Inc. (CCI) is a Nevada Corporation with its principal offices in Riverside, California. The Company began operations in 1998 to provide telecommunication services of data, voice and video to multiple dwelling units (MDU's) throughout concentrated tier one market areas of the United States. CCI has assembled a management team with collectively more than 30 years of telecommunications experience including RF engineering, software development, automation design and deployment, technical and customer support and direct design, development and deployment of wide area networks in rural communities.
